120 P.3d 1255 (2005)
202 Or. App. 235
Sherry ZOTTOLA, Petitioner,
v.
THREE RIVERS SCHOOL DISTRICT and Fair Dismissals Appeals Board, Respondent.
FDA-01-5; A122463.
Court of Appeals of Oregon.
Argued and Submitted August 17, 2005.
Decided October 12, 2005.
Elizabeth A. Joffe, Portland, argued the cause for petitioner. With her on the briefs were Adam S. Arms and McKanna Bishop Joffe & Sullivan, LLP.
Nancy Hungerford argued the cause for respondent Three Rivers School District. With her on the brief was Jennifer L. Hungerford and The Hungerford Law Firm.
Denise G. Fjordbeck, Salem, argued the cause for respondent Fair Dismissal Appeals Board. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and BREWER, Chief Judge, and ROSENBLUM, Judge.
PER CURIAM.
Petitioner, a teacher, seeks review of an order of the Fair Dismissal Appeals Board that concluded that she had been wrongfully discharged and determined that the amount of her back-pay award should be offset by certain unemployment benefits petitioner had received. Specifically, the board determined that petitioner's back-pay award should be reduced to the extent that the district had reimbursed the unemployment compensation fund on a "dollar-for-dollar" basis for benefits paid out between petitioner's discharge and her reinstatement. Petitioner, on review, assigns as error the offset of unemployment benefits from the back-pay award. Two prior cases of this court, as well as an earlier Oregon Supreme Court case, provide clear guidance and precedent for us to affirm the offset under these circumstances. Seibel v. Liberty Homes, Inc., 305 Or. 362, 752 P.2d 291 (1988); Filter v. City of Vernonia, 95 Or.App. 550, 770 P.2d 83 (1989); German Auto Parts, Inc. v. BOLI, 111 Or.App. 522, 826 P.2d 1026 (1992).
Affirmed.